Title: To George Washington from Lieutenant Colonel Joseph Reed, 3 March 1776
From: Reed, Joseph
To: Washington, George

 

My dear General
Philad. March 3. 1776

I have not been favoured with any Thing from you since my too last but that never makes any Difference in my Writing as your Claims of Friendship & Gratitude upon me are superior to all other. The Congress have made an Appointment of Generals as by the inclosed Paper. Armstrong is ordered to South Carolina—Thompson to New York the others keep their present Situation. Genl Lee’s Destination is changed to Virginia from undoubted Authority that it will be a principal Scene of Action—The Congress have acceded to the Proposition respecting myself so that unless some new Event unforeseen & very important should happen I shall be with you this Summer. I must beg your Indulgence till I can get my Family into some convenient Situation & settle my Affairs—In the mean Time I am forwarding your Camp Equipage which I have extended in many small particulars beyond your Order—Arnold is to be intrusted with the Affairs of Canada—Wooster having either resigned or been superseded I know not which—Melchior is come from Quebeck in 12 Days where he left our little Army now strengthned to 1500 Men in good Spirits & Still pleasing themselves with the Hopes of being Masters of the Town I have not yet seen him so that I can give you no farther particulars—But I understand they are like to want battering Cannons & Mortars—No Arrivals of Powder or Arms since my last; or any Account of our Fleet—tho from their present cruizing Ground we hope they will fall in with Ld Cornwallis & the Transports.
Notwithstanding the Act of Parliament for seizing our Property & a thousand other Proofs of a bitter & irreconciliable Spirit—there is a strange Reluctance in the Minds of many to cut the Knot which ties us to Great Brittain particularly in this Colony & to the Southward—Tho no Man of Understanding expects any Good from the Commissioners, yet they are for waiting to hear their Proposals before they declare off—However yesterday I was informed Letters had been sent to France to know what Encouragement we might expect from that Quarter. Our Coast is yet clear, it is a golden Opportunity to make Provision for the War which I hope will not be lost. If the other

Provinces had done any Thing like this in the making of Arms this Winter we should have been tolerably provided—We shall by the 1st April have made 4000 Stand since last October every Part done here—We are casting Cannon & there is more Salt Petre made than in all the Provinces put together. Six Powder Mills are erecting in different Parts—the two near this City del[i]ver 2500 lb. ⅌ Week & are now in very good Order. Many, many Attempts have been made to get a Bounty for the New England Troops but without Effect—The Congress are resolved that you shall abandon the Lines & give up their Country to be ravaged if they will not defend it upon the same Terms as those inlisted here (such as march to Canada only excepted). The Assembly have it under Consideration to raise 2000 Men for the Defence of this Province, but I doubt its taking[.] perhaps there may be half the Number. I am told we can easily raise 2 or 3 more Battalions if we had Arms &c. for them. I do not think I shall bring any Person with me when I come. Mr Webb has long had an Inclination to be in your Family if the Post should be agreeable to him & he is agreeable to you I believe I should prefer him to any other.
The Post is just going so that I have only Time to add that I am my dear Sir Yours most Affecte

J. Reed

